DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, 21-25 are allowed.
Regarding claim 1, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first gate-all-around (GAA) transistor comprising a first plurality of channel members stacked over another along a direction;
a second GAA transistor comprising a second plurality of channel members stacked over another along the direction; and
a common metal gate structure wrapping around each of the first plurality of channel members and each of the second plurality of channel members;
wherein a pitch of the first plurality of channel members is identical to a pitch of the second plurality of channel members;
wherein the first plurality of channel members has a first channel member thickness along the direction and the second plurality of channel members has a second channel member thickness (MT2) along the direction;
wherein the second channel member thickness (MT2) is greater than the first channel member thickness (MT1)”.

Regarding claim 9, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein a pitch of the first plurality of channel members is substantially identical to a pitch of the second plurality of channel members have, 
wherein the first gate dielectric layer thickness (GL1) measured from a surface of a respective one of the first plurality of channel members and the second gate dielectric layer comprises a second gate dielectric layer thickness (GL2) measured from a surface of a respective one of the second plurality of channel members, wherein a second gate dielectric layer thickness GL2 is smaller than the first gate dielectric layer thickness (GL1)”.

Regarding claim 21, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “wherein each of the first plurality of nanostructures has a first thickness (MT1) along the vertical direction and each of the second plurality of nanostructures has a second thickness (MT2) along the vertical direction,
wherein the second thickness (MT2) is smaller than the first thickness (MT1)”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RATISHA MEHTA whose telephone number is (571)270-7473. The examiner can normally be reached Monday-Friday: 9:00am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RATISHA MEHTA/Primary Examiner, Art Unit 2895